Bboyles, C. J.
The sole assignment of error in the bill of exceptions in this case is upon the overruling of a motion in arrest of judgment. That motion was specified and sent up as part of the record. An inspection of the motion discloses that its only ground was based upon the alleged disqualification of the solicitor-general pro tem. to act in the case; and the bill of exceptions recites that this ground was expressly abandoned upon the hearing of the motion. Counsel for the plaintiff in error argues in his brief another ground why the motion should have been granted, but no such ground is contained in the motion in arrest of judgment as transmitted to this court. It follows that 'the judgment of the trial court denying the motion must be and is

Affirmed.


Luke and Bloodworth, JJ., concur.